Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 12/24/21.

The application has been amended as follows: 

(Currently Amended) A hand vacuum cleaner having a front end having a dirty air inlet, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising: 
an upstream air treatment stage comprising an upstream air treatment chamber , the upstream air treatment chamber comprising an air outlet at a rear end of the upstream air treatment chamber; and,
a downstream air treatment stage comprising a downstream air treatment chamber 
wherein the downstream air treatment chamber the air outlet of the upstream air treatment chamber 
wherein the upstream air treatment stage comprises an openable portion which is moveable between a closed position and an open position by a mount that is provided on the downstream air treatment stage wherein the downstream air treatment chamber is moveable concurrently with the openable portion when the openable portion is opened.  

(Original) The hand vacuum cleaner of claim 1 wherein the mount is provided at the rear end of the downstream air treatment stage.
 
(Original) The hand vacuum cleaner of claim 1 wherein the mount comprises a first portion is provided at the rear end of the downstream air treatment stage and a second portion that is provided on a pre-motor filter housing.

(Cancelled).

(Currently Amended) The hand vacuum cleaner of claim 1 wherein the downstream air treatment chamber 

(Original) The hand vacuum cleaner of claim 1 further comprising a pre-motor filter housing positioned rearward of the downstream air treatment stage, the pre-motor filter housing having an air inlet and the air inlet of the pre-motor filter housing is opened when the openable portion is moved to the open position.

(Original) The hand vacuum cleaner of claim 1 wherein the downstream air treatment stage comprises a dirt collection region positioned underneath the upstream air treatment stage.

(Currently Amended) A hand vacuum cleaner having a front end having a dirty air inlet, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising: 
an upstream air treatment stage comprising a front end, a rear end, an upstream air treatment chamber  an air outlet
a downstream air treatment stage that is downstream of the air outlet of the upstream air treatment stage, the downstream air treatment stage comprising a front end, a rear end, a downstream air treatment chamber 
a pre-motor filter housing positioned rearward of the downstream air treatment stage, the pre-motor filter housing comprising an air inlet and the air inlet of the pre-motor filter housing is opened when the openable portion is moved to the open position; and,
where in the upstream air treatment stage has an openable portion that is moveable to an open position by a mount comprising a first portion that is provided on the openable portion and a second portion that is provided on a pre-motor filter housing,
wherein dirt collected in each of the upstream air treatment stage and the downstream air treatment stage is emptyable when the openable portion is moved to the open position.

(Cancelled). 

(Original) The hand vacuum cleaner of claim 
 
(Original) The hand vacuum cleaner of claim 8 wherein the first longitudinal axis and the second longitudinal axis each extend through a volume defined by a pre-motor filter positionable in the pre-motor filter housing.

(Currently Amended) The hand vacuum cleaner of claim 8 wherein the downstream air treatment chamber 

(Currently Amended) The hand vacuum cleaner of claim 8 wherein the downstream air treatment chamber 

(Original) The hand vacuum cleaner of claim 8 wherein the downstream air treatment stage comprises a dirt collection region positioned underneath the upstream air treatment stage.

(Original) The hand vacuum cleaner of claim 8 wherein the upstream air treatment stage, the downstream air treatment stage and the pre-motor filter housing define a cylindrical section of the hand vacuum cleaner. 

(Currently Amended) A hand vacuum cleaner having a front end having a dirty air inlet, a rear end, a longitudinal axis extending between the front and rear ends, a first lateral side on a first side of the longitudinal axis, a second lateral side on a second side of the longitudinal axis, an upper end and a lower end, the hand vacuum cleaner comprising: 
an upstream air treatment stage comprising a front end, a rear end, an upstream air treatment chamber,  an air outlet positioned at a rear end of the upstream air treatment chamber and an upstream dirt collection chamber that is exterior to the upstream air treatment chamber; and,
a downstream air treatment stage that is downstream of the air outlet of the upstream air treatment stage, the downstream air treatment stage comprising a front end, a rear end, a downstream air treatment chamber, an air treatment chamber air inlet positioned rearward of the air outlet of the upstream air treatment chamber, a second longitudinal axis extending between the front and rear ends of the downstream air treatment stage and a downstream dirt collection chamber that is exterior to the downstream air treatment chamber,
wherein, when the directly underlies the upstream air treatment chamber and is on the first lateral side, the downstream dirt collection chamber comprises a portion that directly underlies the upstream air treatment chamber and is on the second lateral side whereby 

(Original) The hand vacuum cleaner of claim 16 wherein the downstream air treatment chamber is positioned rearward of the upstream air treatment chamber.

 (Currently Amended) The hand vacuum cleaner of claim 16 wherein the portions have a common wall that extends in a direction of the 

(Original) The hand vacuum cleaner of claim 16 wherein the upstream air treatment stage comprises an openable portion which is moveable between a closed position and an open position and each of the upstream dirt collection chamber and the downstream dirt collection chamber is opened when the openable portion is moved to the open position.  

(Original) The hand vacuum cleaner of claim 19 further comprising a mount, the mount comprising a first portion that is provided on the openable portion and a second portion that is provided on the hand vacuum cleaner rearward of the first portion.

Drawings
The drawings were received on 01/15/21.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 8 and 16 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-3, 5-7, 10-15 and 17-20 depend on claims 1, 8, 16; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773